2016 UT App 2



               THE UTAH COURT OF APPEALS

                     STATE OF UTAH,
                        Appellee,
                           v.
                THOMAS RANDALL AINSWORTH,
                        Appellant.

                            Opinion
                       No. 20130924-CA
                     Filed January 7, 2016

          Third District Court, Salt Lake Department
              The Honorable Deno G. Himonas
                         No. 121902706

        David P.S. Mack, Caleb J. Cunningham, and Lori J.
                 Seppi, Attorneys for Appellant
          Sean D. Reyes and Jeffrey S. Gray, Attorneys
                         for Appellee

SENIOR JUDGE RUSSELL W. BENCH authored this Opinion, in which
 JUDGES J. FREDERIC VOROS JR. and STEPHEN L. ROTH concurred.1

BENCH, Senior Judge:

¶1     Thomas Randall Ainsworth appeals his convictions and
sentences for three counts of driving with a measurable amount
of a controlled substance in his body and negligently causing
death or serious bodily injury, second-degree felonies. See Utah
Code Ann. § 58-37-8(2)(g)–(h) (LexisNexis Supp. 2015). We
vacate Ainsworth’s second-degree felony convictions and
remand for the district court to enter a judgment of conviction

1. The Honorable Russell W. Bench, Senior Judge, sat by special
assignment as authorized by law. See generally Utah R. Jud.
Admin. 11-201(6).
                        State v. Ainsworth


for three third-degree     felonies   and    to   resentence   him
accordingly.


                        BACKGROUND

¶2     Ainsworth’s actions led to a great tragedy. On December
24, 2011, Ainsworth drove over a median into oncoming traffic
and crashed head-on into another vehicle. The driver and front
passenger sustained serious injury as a result of the crash, and
their eighteen-month-old child was killed. Ainsworth informed
police that he had dropped his cell phone on the floor of his
vehicle and was reaching for it when he lost control of the
vehicle. Following the accident, Ainsworth’s blood tested
positive for methamphetamine.

¶3     Ainsworth was charged with three counts of driving with
a measurable amount of a controlled substance in the body and
negligently causing death or serious bodily injury, each a
second-degree felony. Ainsworth moved to amend one of these
counts to automobile homicide, a third-degree felony, and the
other two to driving under the influence of alcohol or drugs and
causing serious bodily injury (DUI With Serious Injury), also a
third-degree felony, on the ground that section 58-37-8(2)(g) and
(h) of the Utah Code (the Measurable Amount Statute), under
which he was charged, violate the Utah Constitution’s uniform
operation of laws provision. In the alternative, he moved the
court to reduce all three of his charges to third-degree felonies.
The district court denied Ainsworth’s motion. Ainsworth then
moved the court to declare the Measurable Amount Statute
unconstitutional as applied and to reconsider the motion to
amend. The district court again denied Ainsworth’s motion.

¶4     Ainsworth pleaded guilty to all three charges under the
Measurable Amount Statute but reserved his right to appeal the
constitutionality of the statute. Ainsworth requested concurrent
sentencing, but the district court ordered that Ainsworth serve


20130924-CA                     2                  2016 UT App 2
                        State v. Ainsworth


three consecutive prison terms of one to fifteen years each.
Ainsworth now appeals.


            ISSUES AND STANDARDS OF REVIEW

¶5     Ainsworth first asserts that the district court erred in
concluding that the Measurable Amount Statute was
constitutional. “Constitutional challenges to statutes present
questions of law, which we review for correctness.” State v.
Robinson, 2011 UT 30, ¶ 7, 254 P.3d 183 (citation and internal
quotation marks omitted).

¶6     Ainsworth also asserts that the district court exceeded its
discretion by imposing consecutive sentences. “Because trial
courts are afforded wide latitude in sentencing, a court’s
sentencing decision is reviewed for an abuse of discretion.” State
v. Epling, 2011 UT App 229, ¶ 8, 262 P.3d 440 (citation and
internal quotation marks omitted).


                           ANALYSIS

     I. Constitutionality of the Measurable Amount Statute

¶7     Ainsworth asserts that the Measurable Amount Statute
violates Article I, Section 24 of the Utah Constitution, known as
the uniform operation of laws provision, by making
impermissible distinctions between those who may be charged
under the Automobile Homicide Statute and the DUI With
Serious Injury Statute and those who may be charged under the
Measurable Amount Statute.

¶8     Under the Automobile Homicide Statute, a person who,
while “under the influence of alcohol, any drug, or the combined
influence of alcohol and any drug to a degree that renders the
person incapable of safely operating a vehicle,” “operates a



20130924-CA                     3                 2016 UT App 2
                        State v. Ainsworth


motor vehicle in a negligent manner causing the death of
another” commits a third-degree felony. Utah Code Ann. § 76-5-
207(2)(a) (LexisNexis 2012). Under the DUI With Serious Injury
Statute, a person who, while “under the influence of alcohol, any
drug, or the combined influence of alcohol and any drug to a
degree that renders the person incapable of safely operating a
vehicle,” “inflicted serious bodily injury upon another as a
proximate result of having operated the vehicle in a negligent
manner” also commits a third-degree felony. Id. §§ 41-6a-
502(1)(b), -503(2)(a) (2014). But under the Measurable Amount
Statute, a person who, “in an offense not amounting to a
violation of *the Automobile Homicide Statute+,” “knowingly
and intentionally *has+ in the person’s body any measurable
amount” of a Schedule I or II controlled substance (such as
methamphetamine) without a valid prescription, “operates a
motor vehicle . . . in a negligent manner,” and causes either
death or serious bodily injury to another commits a second-
degree felony. Id. § 58-37-8(2)(a)(i), (g), (h)(i) (Supp. 2015).

¶9      Ainsworth asserts that the Measurable Amount Statute
violates the uniform operation of laws provision in two ways:
first, by distinguishing between those who have a prescription
for a controlled substance and those who do not and, second, by
classifying a violation of the Measurable Amount Statute by use
of a Schedule I or II controlled substance as a second-degree
felony, while classifying the more culpable offenses of
Automobile Homicide and DUI With Serious Injury as third-
degree felonies. We agree with the State that the legislature has a
reasonable objective for distinguishing between prescription and
nonprescription users of controlled substances. However, there
does not appear to be any rational basis for punishing
individuals who have “any measurable amount” of controlled
substance in their bodies more harshly than individuals who
have an incapacitating amount of the substance in their bodies.




20130924-CA                     4                 2016 UT App 2
                        State v. Ainsworth


¶10 The uniform operation of laws provision mandates that
“*a+ll laws of a general nature shall have uniform operation.”
Utah Const. art. I, § 24. This provision is an “analogue to the
federal due process guarantee,” Wood v. University of Utah Med.
Ctr., 2002 UT 134, ¶ 33, 67 P.3d 436, but may, “in some
circumstances, [be] more rigorous than the standard applied
under the federal constitution,” Gallivan v. Walker, 2002 UT 89,
¶ 33, 54 P.3d 1069 (citation and internal quotation marks
omitted).

       In analyzing the constitutionality of a statutory
       scheme under the uniform operation of laws
       provision[] we engage in a three-part inquiry. First,
       we determine what, if any, classification is created
       under the statute. Second, we inquire into whether
       the classification imposes on similarly situated
       persons disparate treatment. Finally, we analyze
       the scheme to determine if the legislature had any
       reasonable objective that warrants the disparity.

State v. Drej, 2010 UT 35, ¶ 34, 233 P.3d 476 (citations and
internal quotation marks omitted). To determine whether the
legislature had a reasonable objective to warrant a disparity, we
must consider “(1) whether the classification is reasonable, (2)
whether the objectives of the legislative action are legitimate,
and (3) whether there is a reasonable relationship between the
classification and the legislative purpose.” State v. Robinson, 2011
UT 30, ¶ 22, 254 P.3d 183. “Broad deference is given to the
legislature when assessing the reasonableness of its
classifications and their relationship to legitimate legislative
purposes.” Id. ¶ 23 (citation and internal quotation marks
omitted).

¶11 Ainsworth first challenges the Measurable Amount
Statute’s distinction between those who use controlled
substances without a prescription and those who use them with



20130924-CA                     5                  2016 UT App 2
                        State v. Ainsworth


a prescription. Those who have a prescription for a controlled
substance may be charged only under the Automobile Homicide
Statute or the DUI With Serious Injury Statute, not the
Measurable Amount Statute. See Utah Code Ann. § 58-37-
8(2)(a)(i), (g)(i) (exempting from the Measurable Amount Statute
those who have a valid prescription). In other words, unlike
nonprescription users, prescription users can be charged with no
more than a third-degree felony2 and can be convicted only if the
State demonstrates that they were intoxicated to a degree that
rendered them incapable of safely operating a motor vehicle. See
id. § 41-6a-503(2)(a) (2014); id. § 76-5-207(2)(a) (2012). Thus, the
Measurable Amount Statute creates a classification. Because the
same drugs may be used by both types of users and the existence
of a prescription presumably does not alter the effect of the drug,
we conclude that prescription and nonprescription users of
controlled substances are similarly situated.

¶12 However, the classification does not violate the uniform
operation of laws provision, because the legislature had a
reasonable basis for making the classification. Ainsworth asserts
that the distinction between prescription and nonprescription
users of methamphetamine is not supported by a reasonable
legislative objective “because the harm presented by a person
driving with methamphetamine in his system is the same
regardless of whether he has a prescription.” Ainsworth’s
assertion rests on the mistaken assumption that the only rational
objective the legislature could have in distinguishing between
prescription and nonprescription users of controlled substances


2. Automobile homicide may be a second-degree felony if the
defendant was criminally negligent or had a previous DUI-
related conviction, see Utah Code Ann. § 76-5-207(2)(b), (3)
(LexisNexis 2012), but Ainsworth was not charged with either of
those variations of automobile homicide, and they are not at
issue in this case.




20130924-CA                     6                  2016 UT App 2
                        State v. Ainsworth


is the relative danger they pose when driving. But the legislature
also has a legitimate interest in regulating the use of controlled
substances due to their high potential for abuse. Those who use
such substances pursuant to a valid prescription are subject to
controls and safeguards, including, among other things, limits
on their dosages and regulation of manufacturing consistency
and quality, while those who obtain controlled substances
illegally are not subject to any such constraints. Thus, the
legislature has an interest in deterring the illegal use of
controlled substances. The legislature has no concomitant
interest in deterring the legal use of prescribed medications so
long as that use does not render the patient incapable of safely
operating a motor vehicle. Charging nonprescription controlled-
substance users that have “any measurable amount” of such
substances in their bodies, while charging prescription users
only when they are demonstrably unsafe to drive, is rationally
related to the reasonable objectives of the legislature.

¶13 Ainsworth next challenges the Measurable Amount
Statute’s distinction between those whose bodies contain “any
measurable amount of a controlled substance,” Utah Code Ann.
§ 58-37-8(g)(i) (LexisNexis Supp. 2015), and those who are under
the influence of any controlled substance “to a degree that
renders the person incapable of safely operating a vehicle,” see
id. § 41-6a-502(1)(b) (2014); id. § 76-5-207(2)(a)(ii) (2012). He
asserts that, as applied to users of Schedule I and II controlled
substances,3 this distinction is not related to a reasonable


3. Although users of other types of controlled substances are also
subject to this classification, the degree of crime they can be
charged with is lesser or equal to what they would be charged
with under the Automobile Homicide Statute or the DUI With
Serious Injury Statute. Because Ainsworth’s argument
concerning this classification is premised on the fact that the
Measurable Amount Statute imposes a greater penalty for a
                                                    (continued…)


20130924-CA                     7                 2016 UT App 2
                         State v. Ainsworth


legislative objective, because it punishes less culpable offenders
with a significantly higher level of punishment.

¶14 The State asserts that no classification is created by this
provision of the Measurable Amount Statute because the
Automobile Homicide Statute and the DUI With Serious Injury
Statute govern only drivers who are under the influence of legal
intoxicants (alcohol or prescription drugs), not those who are
under the influence of illegal intoxicants (nonprescribed
controlled substances). Thus, according to the State, regardless of
the degree of intoxication, negligently causing injury or death of
another while driving with any measurable amount of a
controlled substance for which the user does not have a
prescription should be prosecuted under the Measurable
Amount Statute, not the Automobile Homicide Statute or the
DUI With Serious Injury Statute.

¶15 However, the plain language of the Measurable Amount,
Automobile Homicide, and DUI With Serious Injury Statutes
belies the State’s interpretation. Both the Automobile Homicide
Statute and the DUI With Serious Injury Statute apply to
individuals under the influence of “any drug.” See Utah Code
Ann. § 41-6a-502(1)(b) (LexisNexis 2014); id. § 76-5-207(2)(a)(ii)
(2012). Both statutes include controlled substances within the
definition of “drug.” Id. § 41-6a-501(1)(c)(i) (2014) (defining


(…continued)
lesser crime, it challenges the constitutionality of the statute only
as applied to Schedule I and II users. In requesting that his
charges be reduced to third-degree felonies, Ainsworth’s
argument presumes that a charge equal to what a defendant
could have been charged with under the Automobile Homicide
Statute or the DUI With Serious Injury Statute would not violate
the uniform operation of laws provision, so we assume, without
deciding, that this is the case.




20130924-CA                      8                  2016 UT App 2
                        State v. Ainsworth


“drug” for purposes of the DUI With Serious Injury Statute to
include controlled substances); id. § 76-5-207(1)(a)(i) (2012)
(defining “drug” for purposes of the Automobile Homicide
Statute to include controlled substances); id. § 58-37-2(1)(f)
(Supp. 2015) (defining “controlled substance” to include
substances listed in Schedules I, II, III, IV, or V of the Utah
Controlled Substances Act and the federal Controlled Substances
Act). Neither statute distinguishes between drugs used in
accordance with a valid prescription and drugs used illegally.
Thus, by their plain language, these statutes apply to the use of
both prescription and nonprescription controlled substances.
Furthermore, the Measurable Amount Statute implicitly
identifies the Automobile Homicide Statute as defining an
offense that could apply to users of illegal drugs by specifically
distinguishing it from the Measurable Amount Statute, stating
that “*a+ person is subject to the penalties” of the Measurable
Amount Statute when the person violates the statute “in an
offense not amounting to a violation of [the Automobile Homicide
Statute+.” Id. § 58-37-8(g) (Supp. 2015) (emphasis added). This
indicates that the legislature anticipated that the Automobile
Homicide Statute would apply to nonprescription users of
controlled substances under certain circumstances.

¶16 Thus, we agree with Ainsworth that the three statutes
create a classification distinguishing between similarly situated
persons—users of nonprescribed controlled substances who
cause serious injury or death by negligently operating a motor
vehicle—based on their degree of intoxication: Those who are
intoxicated by legal or illegal substances to a degree that they are
incapable of safely operating a vehicle are to be prosecuted
under the Automobile Homicide Statute or the DUI With Serious
Injury Statute. On the other hand, those who have consumed
illegal substances to a lesser degree, but still have a measurable
amount in their bodies, are to be prosecuted under the
Measurable Amount Statute. Because a conviction under the
Measurable Amount Statute is a second-degree felony when the



20130924-CA                     9                  2016 UT App 2
                        State v. Ainsworth


individual has a measurable amount of a Schedule I or II
controlled substance in his or her body, while convictions under
the other two statutes are third-degree felonies regardless of the
type of controlled substance used, unimpaired users of Schedule
I and II controlled substances are ultimately subject to a greater
charge for what is otherwise defined to be a lesser crime.

¶17 There does not appear to be any rational basis for
charging users of nonprescribed Schedule I or II controlled
substances who have a measurable amount of controlled
substance in their body, but not enough to render them
incapable of safely operating a motor vehicle, with a higher-
degree crime than users of nonprescribed Schedule I or II
controlled substances who have so much controlled substance in
their body that they are demonstrably unsafe to operate a
vehicle. Thus, we agree with Ainsworth that the second-degree
designation in subsection (2)(h)(i) in the Measurable Amount
Statute violates the uniform operation of laws provision of the
Utah Constitution.

¶18 When a statutory provision is determined to be
unconstitutional, the remainder of the statute will nevertheless
be allowed to stand if it “is operable and still furthers the
intended legislative purpose.” State v. Lopes, 1999 UT 24, ¶ 19,
980 P.2d 191. The legislature has determined that “*i+f any
provision of [the Measurable Amount Statute], or the application
of any provision to any person or circumstances, is held invalid,
the remainder of [the Measurable Amount Statute] shall be given
effect without the invalid provision or application.” Utah Code
Ann. § 58-37-8(17) (LexisNexis Supp. 2015). Thus, striking the
second-degree designation in subsection (2)(h)(i) of the
Measurable Amount Statute does not undermine the legislative
purpose of the statute. The only question remaining, then, is
whether subsection (2)(h)(i) can remain operable without its
second-degree designation. “An offense designated as a felony
either in [the criminal code] or in another law, without



20130924-CA                    10                 2016 UT App 2
                         State v. Ainsworth


specification as to punishment or category, is a felony of the
third degree.” Id. § 76-3-103 (2012). Therefore, subsection (2)(h)(i)
can remain operable as a third-degree felony. Accordingly, we
vacate Ainsworth’s convictions and remand with instructions for
the district court to re-enter them as third-degree felonies.

                    II. Consecutive Sentencing

¶19 Because we must vacate Ainsworth’s convictions and
remand for the district court to adjust the degree of the
convictions, which will require that the district court also
resentence him, we need not address Ainsworth’s argument that
the district court erred in imposing consecutive sentences.
Nevertheless, as this issue has been fully briefed and is likely to
arise on remand, we elect to address it. See State v. James, 819
P.2d 781, 795 (Utah 1991).

¶20 Ainsworth asserts that the district court exceeded its
discretion in imposing consecutive sentences because it failed to
adequately consider his history, character, and rehabilitative
needs. See Utah Code Ann. § 76-3-401(2) (LexisNexis 2012).
Although “*a+ court exceeds its discretion if it . . . fails to
consider all legally relevant factors,” State v. Epling, 2011 UT
App 229, ¶ 8, 262 P.3d 440, “*i+t is the defendant’s burden to
demonstrate that the trial court failed to properly consider
legally relevant factors,” State v. Bunker, 2015 UT App 255, ¶ 3,
361 P.3d 155. A defendant cannot meet this burden by merely
pointing to . . . the existence of mitigating circumstances.” Id. “If
the record shows that the trial court has reviewed information
regarding the relevant legal factors, we can infer that the trial
court adequately considered those factors.” Id.

¶21 Ainsworth argues that the court failed to adequately
consider the fact that his offenses arose out of a single criminal
episode resulting from negligent rather than intentional
behavior; that despite not having been amenable to
rehabilitation in the past, he had expressed genuine remorse and


20130924-CA                     11                  2016 UT App 2
                        State v. Ainsworth


a desire to accept responsibility for his actions; that he has
participated in substance-abuse classes while in jail and has a
newfound desire to participate in substance-abuse treatment;
that he is employed; and that he has strong emotional health and
family connections. While these factors could have supported a
decision to impose concurrent sentences, they do not mandate
such an outcome and we see no indication that the district court
failed to consider them. On the contrary, the district court
indicated that it had “carefully considered *Ainsworth’s+ history
and rehabilitative needs in reaching [its] decision” but
concluded that the “nature, circumstances and gravity of the
offense[,] . . . as well *as+ the number of victims” made
consecutive sentencing appropriate. “The fact that the trial court
assessed the relevant factors differently than [Ainsworth] would
have liked does not indicate that it exceeded its discretion.” See
Epling, 2011 UT App 229, ¶ 22.


                         CONCLUSION

¶22 We agree with Ainsworth that subsection (2)(h)(i) of the
Measurable Amount Statute violates the uniform operation of
laws provision of the Utah Constitution. Thus, we vacate
Ainsworth’s convictions and remand with instructions for the
district court to enter his convictions as third-degree felonies and
to resentence him accordingly.4




4. In reducing the degree of Ainsworth’s convictions, as we
believe the law requires, we by no means wish to discount the
tragic losses suffered by the victims of Ainsworth’s crimes.




20130924-CA                     12                 2016 UT App 2